OFFICE   OF   THE   ATTORNEY     GENERAL   OF   TEXA!S

                        AUSTIN
-8OIl.

                   miO&       s71 %      18 tbs’bUt7     Cf 0W.W
         pULO0 OrriOW t0 piO80~~0 tb pUO0 Within
         hi8 JUri8dIotica.           TO 0rrOOt     thi8   pwp00,
         b. 8hillIUOa~            &titi~Wl8.            HO &t&i&
         In ovreryoaso where h8 i8 authorized by                   :
         tho &WOVi81W           of ttli8   Coda, &lltOrien
         *lthoutuarr8ntto            $irtwont    or 8UQpr888
         orlme. 80 8hd.l          8XcOUt8     lfi &Mti      L
         0188 188U94 to hb by 8lV El&8tr8t8                   Of
         lOUr t.         HO 8hall 21tO nOti        t0 8-      w-
         i8tZ!I3te   Or   ai   OrrWO8   OOdtt&       rlthi8
         hi8 Ju++otlaa,           wh8rO h+ ba8 ed-*-
          .~
           ,._..__._...
                       E
,.   \7             -_
                                                  -,-. i




    frtaath4~oount~orf~mthM          pcwons,a   dlffemnt,
    or a greateror I.068lompnaatlm for hi8 oftlola
                           ha8 been pro8oribed by law.
    8enloee than that w!zloh

                 Tru8tlng thatho   for84$oingul8uen mur
    lrquiry,   ‘~0 rumia




I